Citation Nr: 0611593	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  97-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to special monthly compensation (SMC) based 
on a need for regular aid and attendance and/or being 
housebound.

2.  Entitlement to automobile and adaptive equipment and/or 
adaptive equipment only.

3.  Entitlement to eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from June 1943 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1994 and September 1996 rating actions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  In the June 1994 rating decision, the RO denied 
entitlement to special monthly compensation based on need for 
regular aid and attendance, and entitlement to automobile and 
adaptive equipment or for adaptive equipment only.  In 
September 1996, the RO denied entitlement to specially 
adapted housing or special home adaptation grant.

This claim was previously before the Board in November 2004, 
at which time it was remanded in accordance with the 
veteran's December 2003 request for a Board hearing, either 
in person or via videoconference.  In November 2005, the 
veteran indicated that he no longer desired a Board hearing.

In March 2006, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In March 2006, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.

FINDINGS OF FACT

1.  Service connection is in effect for rheumatoid arthritis, 
permanently evaluated as 100 percent disabling.  The veteran 
also has significant non-service-connected impairment as a 
result of a cerebrovascular accident.

2.  The veteran is not a patient in a nursing home and is not 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less in both eyes, or contraction of the visual 
field to 5 degrees or less.

3.  The veteran's service-connected disability renders him 
unable to tend to the basic functions of self care without 
regular assistance from another person, and renders him 
vulnerable to the hazards and dangers incident to his 
environment.

4.  The veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to service-connected 
disability.

5.  The veteran's permanent and total service-connected 
disability, rheumatoid arthritis, has so affected the 
functions of balance and propulsion that the veteran 
ordinarily is precluded from locomotion without the aid of a 
wheelchair, crutches, or canes.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for SMC based on the need for regular aid and 
attendance of another person have been met.  38 U.S.C.A. §§ 
1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 
3.352 (2005).

2.  The criteria for SMC due to being housebound have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2005).

3.  The criteria for entitlement to automobile and adaptive 
equipment and/or adaptive equipment have not been met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 
(2005).

4.  Giving the benefit of the doubt to the veteran, the 
criteria for a certificate of eligibility for assistance in 
acquiring specially adapted housing have been met.  38 
U.S.C.A. § 2101(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.809 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a December 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of detailed 
statements of the case (SOC) and numerous supplemental 
statements of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
believe that appropriate notice has been given in this case.  
Further, the claims file reflects that the December 2002 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Moreover, the appellant has 
been represented, throughout this claim and appeal, by a 
congressionally chartered veterans service organization which 
is well aware of the VCAA and has not alleged any defect in 
VA's notices.  In November 2005, the veteran provided a 
statement indicating that he had no additional evidence to 
submit.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition, we observe that the veteran's representative is 
highly knowledgeable in the subject matter pertaining to SMC, 
automobile adaptive equipment, and specially adapted housing, 
as exemplified in the Appellant's Post-Remand Brief filed 
with the Board in March 2006.  Under these circumstances, the 
Board finds that adjudication of the claim under 
consideration at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the claimant, even in 
the absence of strict compliance by the RO with the augmented 
notice requirements recently identified by the U.S. Court of 
Appeals for Veterans Claims in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (Vet. App. March 3, 2006).  See 
Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran has one service-connected disability, rheumatoid 
arthritis, which has been assigned a 100 percent evaluation 
since April 1952.  His non-service-connected problems 
include: cerebral vascular accident with associated vascular 
disease; cardiovascular disease, status post myocardial 
infarction; and visual impairment/iritis.

A VA optometry record dated in July 1998 indicates that the 
veteran's vision was 20/100 bilaterally and that a diagnosis 
of corneal edema was made.  

A VA examination was conducted in December 1999.  At that 
time it was noted that a rheumatology examination revealed 
degenerative joint disease of the hands, knees, ankles, and 
lumbar spine.  It was also reported that X-ray films of the 
hips/pelvis taken in February 1999 revealed mild degenerative 
changes.  Range of motion testing of the knees revealed full 
passive extension and flexion of 90 to 100 degrees.  The 
report stated that the veteran was wheelchair bound, mainly 
due to right hemiparesis.  The examiner's overall impressions 
included: spondyloarthropathy - not rheumatoid arthritis; 
generalized degenerative joint disease and cerebrovascular 
accident (CVA) with dense right hemiparesis.  The examiner 
opined that the veteran was completely dependent for the 
activities of daily living, and that the main cause of his 
limited ambulatory ability was related to multiple strokes as 
opposed to arthritis.  

A July 2000 VA Aid and Attendance examination report revealed 
that the veteran was 74 years of age, and was not 
hospitalized or confined to the home due to disability.  It 
was reported that he could walk with a quad cane with 
assistance.  The examiner noted cerebrovascular accident 
affecting the right side, with no movement to the right arm 
and slow movement to the right leg.  The examiner found the 
veteran could not attend to daily activities or walk without 
the assistance of another person.  The examiner certified 
that the veteran required the daily personal health care 
services of a skilled provider without which the veteran 
required hospital, nursing home or other institutional care.  
Diagnoses of status post CVA with right hemi-paresis, seizure 
disorder and coronary artery disease (CAD) were made.  

The record contains a VA medical opinion authored by the head 
of the rheumatology section, indicating that the veteran was 
confined to a wheelchair due to arthritis and that he was 
chronically dependent on others for his activities of daily 
living.  

In January 2000, two VA doctors certified that the veteran 
was 100% permanently disabled and required 24-hour 
supervision and care, which was being provided by his 
daughter.  

In December 2001, a medical statement was provided by a VA 
doctor treating the veteran to the effect that the veteran 
was housebound due to a combination of his prior stroke and 
service-connected arthritis.  

A rheumatology evaluation was conducted in November 2001.  It 
was noted that the veteran was disabled from rheumatoid and 
osteoarthritis.  It was noted that he had been wheelchair 
bound since having a stroke, and had tremendous functional 
impairment due to arthropathy and residual hemiparesis.  

The veteran was seen by VA ophthalmology in April 2002 at 
which time visual fields were full and an impression of 
incipient cataracts bilaterally, was made.  

An undated VA Aid and Attendance examination report received 
in February 2003 indicates that the veteran was then 76 years 
old, and was not hospitalized.  Right hemi-paresis from prior 
CVA was noted.  Significant right upper extremity weakness 
was reported.  The examiner indicated that the veteran had 
balance and judgment problems and could not ambulate by 
himself.  The examiner indicated that the need for 
help/equipment was primarily due to prior CVA.  

A September 2002 clinical record indicates that the veteran's 
rheumatoid arthritis had essentially burned out.  Advanced 
rheumatic arthritis deformities of the wrists and fingers 
were noted, and it was documented that there was no 
significant active disease.  

A VA record dated in January 2003 indicates that a VA doctor 
indicated that the veteran's confinement was due to residuals 
of his stroke and not to rheumatoid arthritis.  

A second undated VA Aid and Attendance examination report 
received in April 2003 revealed that the veteran was 76 years 
old and was not hospitalized.  He complained of arthritis 
pain and joint pain, and it was noted that he was unable to 
walk because it hurt and unable to perform daily activities 
without assistance.  Bilateral leg weakness and lack of 
movement in the right arm was noted.  The report stated that 
the veteran spent all day in bed and was essentially 
homebound.  It was noted that he could not walk without the 
assistance of another person and that he used a wheelchair, 
cane and leg brace.  The examiner certified that the veteran 
required the daily personal health care services of a skilled 
provider without which the veteran required hospital, nursing 
home or other institutional care.  Diagnoses of rheumatic 
arthritis, CVA and hypertension were made.

In April 2003 and March 2005 statements, a VA doctor 
indicated that she was treating the veteran for rheumatoid 
arthritis and residuals of a stroke, as a result of which, 
the veteran was unable to use his arm and had only minimal 
use of the right leg.  She reported that the veteran was 
housebound, using a wheelchair and was dependent on others 
for the activities of his daily living.  She indicated that 
he would require aid and attendance for the rest of his life.

A VA optometry record dated in June 2003 shows that the 
veteran's bilateral vision was 20/60.  

In March 2005, the veteran's doctor presented a statement 
indicating that the veteran had been diagnosed with advanced 
rheumatoid arthritis with multiple joint deformities due to 
which, she described him as housebound, wheelchair-bound and 
dependent on others for his activities of daily living, 
requiring aid and attendance for the rest of his life.  

III.  Pertinent law and Regulations with Analysis

A.  SMC based on need for regular aid and attendance
and/or being housebound

The criteria for determining whether SMC is payable by reason 
of need of aid and attendance is set forth in 38 C.F.R. § 
3.351, which in pertinent part provides:

(b) Aid and attendance; need.  Need for aid and 
attendance means helplessness or being so nearly helpless 
as to require the regular aid and attendance of another 
person.  The criteria set forth in paragraph (c) of this 
section will be applied in determining whether such need 
exists.

(c) Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees 
or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).

SMC is also payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) he has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) he is permanently housebound by reason of service- 
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).

The record reflects that the veteran is service connected for 
only one disability, rheumatoid arthritis, which has been 
assigned a 100% evaluation for decades.  

It is clear that the issue revolves around the rheumatic 
arthritis.  However, complicating the issue is the fact in 
addition to multiple joint arthritis, the veteran suffers 
from significant impairment as a result of a CVA, in the form 
of vascular disease; cardiovascular disease, status post 
myocardial infarction; and visual impairment, either related 
or unrelated to the CVA.  

The evidence indicates that, although the veteran is largely 
housebound, he is not chronically bedridden, nor has he been 
hospitalized.  The veteran has neither contended, nor does 
medical evidence show, that he is legally blind.  Further, it 
is clear that the veteran is not confined to a nursing home 
because of mental or physical incapacity.  Thus, the first 
two criteria of 38 C.F.R. § 3.351(c) are not applicable in 
this case, and may not be used to support the veteran's claim 
for SMC benefits based on the need for regular aid and 
attendance of another person.  

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns upon whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does establish a factual 
need for regular aid and attendance.  The evidence has 
clearly and repeatedly established that due to some 
combination of the veteran's disabilities, he requires 
regular aid and attendance, for his daily activities and even 
for walking.  The evidence is very mixed as to whether the 
non-service-connected CVA residuals or rheumatic arthritis is 
the primary cause of his need for aid and attendance.  VA aid 
and attendance examinations conducted in 1999, 2000, and 
February 2003 implicate CVA as the primary cause of the 
veteran's disability.  

However, the most recent VA aid and attendance examination of 
2003, and two statements provided by the veteran's VA doctor 
in 2003 and 2005, indicate that rheumatic arthritis is at 
least a significant participating, or at most primary, cause 
of the veteran's need for aid and attendance.  

In short, application of the benefit-of-the-doubt doctrine in 
the veteran's favor yields a conclusion that the evidence in 
this case is at least in equipoise to support a finding that, 
due to his service-connected disability, rheumatic arthritis, 
the veteran is precluded from taking care of his daily living 
activities.   Accordingly, the veteran's claim for SMC based 
on a need for regular aid and attendance may be granted in 
this case.

The veteran is also seeking SMC benefits based on being 
housebound.  Entitlement to these benefits is predicated on 
the evidence of record showing that the veteran has one 
single disability ratable 100 percent disabling and has 
additional disabilities independently ratable 60 percent or 
more disabling: or, in addition to the 100 percent disability 
evaluation, is demonstrably housebound due to disability.  In 
this case none of these criteria have been met.  The clinical 
data does not demonstrate that the veteran is solely confined 
to his dwelling or the immediate premises due to disability.  
The aid and attendance report received in April 2003 
indicated that the veteran was mainly homebound, but was able 
to leave the premises with assistance.  The veteran's doctor 
provided statements in 2003 and 2005 indicating that he 
required aid and attendance, and in 2005 she described the 
veteran as housebound; however, a plethora of medical records 
documenting the veteran's appointments make it clear that he 
is sufficiently able, with the help of an assistant, to leave 
the premises of his home.  Thus, there is no legal basis upon 
which entitlement to housebound status may be established at 
this point.

Because the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
SMC based on being housebound, the benefit-of- the-doubt 
doctrine does not apply.

B.  Entitlement to automobile and adaptive equipment
or adaptive equipment only

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 31/2 inches 
or more.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis, supra; see also Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995), citing Dorland's Illustrated 
Medical Dictionary (27th ed. 1988) at 91.

As previously noted, service connection is in effect for 
rheumatoid arthritis, evaluated as 100 percent disabling.  
The evidence does not establish that his service-connected 
rheumatoid arthritis has resulted in loss or permanent loss 
of use of one or both hands, loss of use of both feet, 
permanent impairment of vision of both eyes as contemplated 
by the regulations, or ankylosis of one or both knees or both 
hips.  

While the evidence has documented right-side hemi-paresis, 
affecting both the right arm and leg in particular, these 
problems have been repeatedly attributed to the veteran's 
cerebrovascular accident.  Even the veteran's primary doctor 
has not provided any evidence to the contrary.  Advanced 
rheumatic arthritis deformities of the wrists and fingers 
were documented in 2003, with no tenderness and no 
significant active disease.  

In sum, the symptoms related solely to rheumatoid arthritis 
have not resulted in loss of use of the ankles/feet or 
ankylosis of either knee or hip, and in addition permanent 
impairment of vision of both eyes is not demonstrated.  
38 C.F.R. § 3.808(b)(1).  Accordingly, the criteria for 
entitlement to an automobile and adaptive equipment or 
automotive adaptive equipment only have not been met.

      C.  Specially adapted housing or a special home 
adaptation grant

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809.  The phrase "preclude locomotion" is 
defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 U.S.C.A. § 2101(b)(1); 38 C.F.R. 
§ 3.809a.

In the present case, the veteran's service-connected 
rheumatoid arthritis does not include loss of use of an upper 
extremity or blindness in both eyes.  As such, the only 
situation under which the veteran might qualify for 
entitlement to assistance in acquiring specially adapted 
housing would be if it were shown that his rheumatoid 
arthritis results in loss of use of one or more of his lower 
extremities, so as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 
3.809.

The evidence of record includes several examination reports 
which document that the veteran reported to the examination 
in wheelchair.  It has also been repeatedly documented that 
the veteran uses a cane to get around and requires the 
assistance of another person just for walking.  In essence, 
although the record contains evidence that the veteran's 
rheumatic arthritis does not result in complete lower 
extremity paralysis or even loss of use of an extremity, it 
does show that his rheumatoid arthritis is at least a 
significant contributing factor (in light of his significant 
CVA residuals) which precludes him from routinely ambulating 
on his own, as has been certified by the veteran's treating 
physician at VA.

Resolving all reasonable doubt in the veteran's favor, and 
based upon the findings made in the VA aid and attendance 
examinations and by the veteran's treating VA physician, the 
Board concludes that his rheumatoid arthritis is of such 
severity that the veteran ordinarily is precluded from 
locomotion without the aid of a wheelchair, crutches, or 
canes.  See 38 C.F.R. § 3.809(b)(1), (d).  The Board 
therefore finds that the requirements for specially adapted 
housing have been met, and the appeal is granted to that 
extent.

ORDER

Entitlement to SMC based on the need for regular aid and 
attendance of another person is granted, subject to the 
criteria governing awards of monetary benefits.

Entitlement to SMC due to being housebound is denied.

Entitlement to automobile and adaptive equipment and/or 
adaptive equipment is denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted, subject to 
the criteria governing awards of monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


